 

EXHIBIT 10.2

Amended and restated SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT entered into as of the 27th day of
December, 2011 (as amended, modified or restated from time to time, this
"Agreement") by and among THERMO CREDIT, LLC, a Colorado limited liability
company (together with its successors and assigns, "Secured Party"), and
Onstream Media Corporation, a Florida corporation (“OMC”), Infinite
Conferencing, Inc., a Florida corporation (“ICI”), Entertainment Digital
Network, Inc., a Florida corporation (“EDN”), OSM Acquisition, Inc., a Delaware
corporation (“OSM”),  AV Acquisition, Inc., a Florida corporation (“AVA”),
Auction Video Japan, Inc., a Japanese corporation (“AVJ”), Hotelview
Corporation, a Florida corporation (“HC”), and Media on Demand, Inc., a Florida
corporation ("MDI"), (each of OMC, ICI, EDN, OSM, AVA, AVJ, HC and MDI may
hereinafter be referred to individually as a "Debtor" and all of OMC, ICI, EDN,
OSM, AVA, AVJ, HC and MDI may hereinafter be referred to collectively as the
"Debtors") hereby amends and restates in its entirety (a) that certain Security
Agreement dated December 28, 2007 by and between OMC and Lender, as previously
amended, and (b) that certain Joinder to Security Agreement dated May 5, 2011
executed and delivered by each of EDN, ICI, OSM, AVA, AVJ, HC, and MDI ((a) and
(b) collectively referred to as the “Existing Security Agreement”).  

RECITALS

A.                 Pursuant to that certain Amended and Restated Loan Agreement
dated as of the date hereof among the Debtors and the Secured Party (as may be
amended from time to time, the "Loan Agreement"), the Secured Party has agreed
to continue to provide the Debtors with a line of credit facility in the amount
and on the terms more fully set forth in the Loan Agreement.

B.                 As a condition to entering into the Loan Agreement, the
Secured Party requires that the Debtors execute and deliver this Agreement to
the Secured Party as security for the each Debtor's obligations under the Loan
Agreement.

Therefore, in consideration of the premises contained herein and for other good
and valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree and covenant as follows:


ARTICLE 1
DEFINITIONS AND REFERENCES


SECTION 1.1             CERTAIN DEFINITIONS.  AS USED HEREIN, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:

"Account Collateral" is defined in Section 2.1(c).  

"Agreement" is defined in the preamble paragraph.

"Cash Collateral Account" is defined in Section 4.1. 

"Code" means the Uniform Commercial Code in effect in the State of Louisiana, as
amended from time to time; provided  that, if by reason of mandatory provisions
of law, the perfection or the effect of perfection or non-perfection of the
security interests in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than Louisiana, "Code" means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.

 



--------------------------------------------------------------------------------

 

 

"Collateral" means all property in which the Secured Party at any time has a
security interest pursuant to Section 2.1, and with respect to any Debtor, all
property of such Debtor in which the Secured Party at any time has a security
interest pursuant to Section 2.1. 

"Debtor" and “Debtors” are each defined in the preamble paragraph.

"General Intangibles" is defined in Section 2.1(b). 

"Keeper" is defined in Section 4.3. 

"Loan Agreement" is defined in Recital A.

"Obligations" means all present and future indebtedness, obligations and
liabilities of whatever type that are or shall be secured pursuant to Section
2.2. 

"Obligor" means any Person, other than a debtor, who may now or may at any time
hereafter be primarily or secondarily liable for any of the Obligations or who
may now or may at any time hereafter have granted to the Secured Party a
security interest or lien upon any property as security for the Obligations.

"Receivables" is defined in Section 2.1(a). 

"Secured Party" is defined in the preamble paragraph.


SECTION 1.2             REFERENCES.  ALL CAPITALIZED TERMS USED IN THIS
AGREEMENT WITHOUT DEFINITION ARE USED HEREIN AS DEFINED IN THE LOAN AGREEMENT.
 ALL UNCAPITALIZED TERMS USED IN THIS AGREEMENT THAT ARE DEFINED IN CHAPTER 9 OF
THE CODE AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANINGS HEREIN AS
SET FORTH IN CHAPTER 9 OF THE CODE, EXCEPT WHERE THE CONTEXT OTHERWISE REQUIRES.


SECTION 1.3             RENEWALS AND EXTENSIONS.  UNLESS THE CONTEXT OTHERWISE
REQUIRES OR UNLESS OTHERWISE PROVIDED HEREIN, REFERENCES IN THIS AGREEMENT TO A
PARTICULAR AGREEMENT, INSTRUMENT OR DOCUMENT ALSO REFER TO AND INCLUDE ALL
RENEWALS, EXTENSIONS, AMENDMENTS, MODIFICATIONS, SUPPLEMENTS AND RESTATEMENTS OF
ANY SUCH AGREEMENT, INSTRUMENT OR DOCUMENT; PROVIDED  THAT NOTHING CONTAINED IN
THIS SECTION SHALL BE CONSTRUED TO AUTHORIZE ANY PERSON TO EXECUTE OR ENTER INTO
ANY SUCH RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, SUPPLEMENT OR RESTATEMENT
WITHOUT THE EXPRESS WRITTEN AUTHORIZATION OF THE SECURED PARTY.


SECTION 1.4                 REFERENCES AND TITLES.  ALL REFERENCES IN THIS
AGREEMENT TO EXHIBITS, ARTICLES, SECTIONS, SUBSECTIONS AND OTHER SUBDIVISIONS
REFER TO THE EXHIBITS, ARTICLES, SECTIONS, SUBSECTIONS AND OTHER SUBDIVISIONS OF
THIS AGREEMENT UNLESS EXPRESSLY PROVIDED OTHERWISE.  TITLES APPEARING AT THE
BEGINNING OF ANY SUBDIVISION ARE FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE ANY
PART OF ANY SUCH SUBDIVISION AND SHALL BE DISREGARDED IN CONSTRUING THE LANGUAGE
CONTAINED IN THIS AGREEMENT.  THE WORDS "THIS AGREEMENT", "HEREIN", "HEREOF",
"HEREBY", "HEREUNDER" AND WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A
WHOLE AND NOT TO ANY PARTICULAR SUBDIVISION UNLESS EXPRESSLY SO LIMITED.  THE
PHRASES "THIS SECTION" AND "THIS SUBSECTION" AND SIMILAR PHRASES REFER ONLY TO
THE SECTIONS OR SUBSECTIONS HEREOF IN WHICH SUCH PHRASE OCCURS.  THE WORD “OR”
IS NOT EXCLUSIVE. PRONOUNS IN THE MASCULINE, FEMININE AND NEUTER GENDERS SHALL
BE CONSTRUED TO INCLUDE ANY OTHER GENDER, AND WORDS IN THE SINGULAR FORM SHALL
BE CONSTRUED TO INCLUDE THE PLURAL, AND VICE VERSA, UNLESS THE CONTEXT OTHERWISE
REQUIRES.

-2-

--------------------------------------------------------------------------------

 

 


ARTICLE 2
SECURITY INTEREST


SECTION 2.1             GRANT OF SECURITY INTEREST.  AS COLLATERAL SECURITY FOR
ALL OF THE OBLIGATIONS, EACH DEBTOR DOES HEREBY SELL, ASSIGN, TRANSFER AND SET
OVER UNTO, AND GRANT TO THE SECURED PARTY A CONTINUING SECURITY INTEREST IN,
GENERAL LIEN UPON, COLLATERAL ASSIGNMENT OF AND A RIGHT OF SET-OFF AGAINST ALL
OF SUCH DEBTOR'S RIGHT, TITLE AND INTEREST IN AND TO ALL OF THE FOLLOWING
PERSONAL PROPERTY OF SUCH DEBTOR:


(A)                RECEIVABLES.  ALL OF THE FOLLOWING, WHETHER NOW OR HEREAFTER
EXISTING, THAT ARE OWNED BY SUCH DEBTOR OR IN WHICH SUCH DEBTOR OTHERWISE HAS
ANY RIGHTS: (I) ALL ACCOUNTS OF ANY KIND WHETHER NOW OR HEREAFTER EXISTING, (II)
AN ACCOUNT RECEIVABLE ARISING FROM THE PROVISION OR SALE OF SERVICES (AND ANY
SERVICES OR SALES ANCILLARY THERETO) BY SUCH DEBTOR INCLUDING THE RIGHT TO
PAYMENT OF ANY INTEREST OR FINANCE CHARGES AND OTHER OBLIGATIONS OF SUCH PERSON
OBLIGATED TO MAKE PAYMENTS IN RESPECT OF ANY SUCH RECEIVABLE ("PAYOR") WITH
RESPECT THERETO; (III) ALL SECURITY INTERESTS OR LIENS AND PROPERTY SUBJECT
THERETO FROM TIME TO TIME PURPORTING TO SECURE PAYMENT BY THE PAYOR; (IV) ALL
RIGHTS, REMEDIES, GUARANTEES, INDEMNITIES AND WARRANTIES AND PROCEEDS THEREOF,
PROCEEDS OF INSURANCE POLICIES, UCC FINANCING STATEMENTS AND OTHER AGREEMENTS OR
ARRANGEMENTS OF WHATEVER CHARACTER FROM TIME TO TIME SUPPORTING OR SECURING
PAYMENT OF SUCH RECEIVABLE INCLUDING, BUT NOT LIMITED TO, ANY BILLING AND
COLLECTION AGREEMENT AND ANY CLEARINGHOUSE AGREEMENT; (V) ALL COLLECTIONS,
RECORDS AND PROCEEDS WITH RESPECT TO ANY OF THE FOREGOING; (VI) ALL CHATTEL
PAPER, DOCUMENTS AND INSTRUMENTS OF ANY KIND, WHETHER NOW OR HEREAFTER EXISTING,
RELATING TO SUCH ACCOUNTS OR ARISING OUT OF OR IN CONNECTION WITH THE SALE OR
LEASE OF GOODS OR THE RENDERING OF SERVICES AND (VII) ALL RIGHTS NOW OR
HEREAFTER EXISTING IN, TO OR UNDER ALL SECURITY AGREEMENTS, LEASES AND OTHER
CONTRACTS SECURING OR OTHERWISE RELATING TO ANY SUCH ACCOUNTS, CHATTEL PAPER,
DOCUMENTS OR INSTRUMENTS (ANY AND ALL SUCH ACCOUNTS, CHATTEL PAPER, DOCUMENTS,
INSTRUMENTS, SECURITY AGREEMENTS, LEASES AND OTHER CONTRACTS BEING REFERRED TO
HEREIN COLLECTIVELY AS THE "RECEIVABLES"). 


(B)               CONTRACT RIGHTS, GENERAL INTANGIBLES, ETC.  ALL OF THE
FOLLOWING, WHETHER NOW OR HEREAFTER EXISTING, THAT ARE OWNED BY SUCH DEBTOR OR
IN WHICH SUCH DEBTOR OTHERWISE HAS ANY RIGHTS: ALL CHOOSES IN ACTION, TAX
REFUNDS AND INSURANCE PROCEEDS, AND ALL CHATTEL PAPER, DOCUMENTS, INSTRUMENTS,
SECURITY AGREEMENTS, OTHER CONTRACTS AND MONEY, AND ALL OTHER RIGHTS OF SUCH
DEBTOR (EXCEPT THOSE CONSTITUTING RECEIVABLES) TO RECEIVE PAYMENTS OF MONEY (ALL
REFERRED TO HEREIN COLLECTIVELY AS THE "GENERAL INTANGIBLES"). 


(C)                ACCOUNT COLLATERAL.  ALL OF THE FOLLOWING, WHETHER NOW OR
HEREAFTER EXISTING, WHICH ARE OWNED BY SUCH DEBTOR OR IN WHICH SUCH DEBTOR
OTHERWISE HAS ANY RIGHTS (COLLECTIVELY, THE "ACCOUNT COLLATERAL"): (I) THE CASH
COLLATERAL ACCOUNT, ALL FUNDS HELD THEREIN, AND ALL CERTIFICATES AND
INSTRUMENTS, IF ANY, FROM TIME TO TIME REPRESENTING OR EVIDENCING THE CASH
COLLATERAL ACCOUNT, AND (II) ALL NOTES, CERTIFICATES OF DEPOSIT, DEPOSIT
ACCOUNTS, CHECKS AND OTHER INSTRUMENTS FROM TIME TO TIME HEREAFTER DELIVERED TO
OR OTHERWISE POSSESSED BY THE SECURED PARTY FOR AND ON BEHALF OF SUCH DEBTOR IN
SUBSTITUTION FOR OR IN ADDITION TO ANY OF THE THEN EXISTING ACCOUNT COLLATERAL;
PROVIDED THAT THE SECURED PARTY ACKNOWLEDGES THAT FUNDS IN THE CASH COLLATERAL
ACCOUNT MAY BE SUBJECT TO REVERSIONARY RIGHTS IN CONNECTION WITH TERMINATIONS OF
SUCH DEBTOR'S FACTORING AGREEMENTS; AND


(D)               RELATED COLLATERAL AND PROCEEDS.  ALL PARTS OF, ALL ACCESSIONS
TO, ALL, REPLACEMENTS FOR, ALL PRODUCTS OF, ALL PAYMENTS OF ANY TYPE IN LIEU OF
OR IN RESPECT OF AND ALL DOCUMENTS AND GENERAL INTANGIBLES COVERING OR RELATING
TO ANY OR ALL OF THE FOREGOING COLLATERAL; ALL BOOKS AND RECORDS RELATED TO ANY
AND ALL OF THE FOREGOING COLLATERAL, INCLUDING ANY AND ALL BOOKS OF ACCOUNT,
CUSTOMER LISTS AND OTHER RECORDS RELATING IN ANY WAY TO THE FOREGOING
COLLATERAL; ALL CONTRACTS, AND OTHER DOCUMENTS, BOOKS, RECORDS AND OTHER
INFORMATION (INCLUDING, WITHOUT LIMITATION, COMPUTER PROGRAMS, TAPES, DISKS,
PUNCH CARDS, DATE PROCESSING SOFTWARE AND RELATED PROPERTY AND RIGHTS) PREPARED
AND MAINTAINED BY SUCH DEBTOR WITH RESPECT TO RECEIVABLES AND THE RELATED
PAYORS; ALL PROCEEDS OF ANY AND ALL OF THE FOREGOING COLLATERAL AND, TO THE
EXTENT NOT OTHERWISE INCLUDED, ALL PAYMENTS UNDER INSURANCE (WHETHER OR NOT THE
SECURED PARTY IS THE LOSS PAYEE THEREOF) OR UNDER ANY INDEMNITY, WARRANTY OR
GUARANTY BY REASON OF LOSS TO OR OTHERWISE WITH RESPECT TO ANY OF THE FOREGOING
COLLATERAL.



-3-

--------------------------------------------------------------------------------

 

 

In each case, the foregoing shall be covered by the security interest granted by
and pursuant to this Agreement whether such Debtor's ownership or other rights
therein are presently held or hereafter acquired and howsoever such Debtor's
interests therein may arise or appear (whether by ownership, security interest,
claim or otherwise).

Each Debtor hereby acknowledges and agrees that, to the extent that the Secured
Party makes or has made advances to such Debtor to enable such Debtor to acquire
rights in or use of any of the Collateral described in this Section 2.1, the
security interest herein granted in such Collateral by such Debtor in favor of
the Secured Party shall constitute a purchase money security interest within the
meaning of the Code.


SECTION 2.2             OBLIGATIONS SECURED.  THE SECURITY INTEREST CREATED
HEREBY IN THE COLLATERAL CONSTITUTES CONTINUING COLLATERAL SECURITY FOR ALL OF
THE FOLLOWING OBLIGATIONS, INDEBTEDNESS AND LIABILITIES, WHETHER NOW EXISTING OR
HEREAFTER INCURRED (COLLECTIVELY, THE "OBLIGATIONS"): 


(A)                THE DUE PAYMENT, PERFORMANCE AND OBSERVATION OF ALL
OBLIGATIONS AND LIABILITIES OF EACH DEBTOR FROM TIME TO TIME EXISTING UNDER OR
IN RESPECT OF THE LOAN AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, THE INDEBTEDNESS UNDER THE LOAN AGREEMENT WHICH
IS EVIDENCED BY THE NOTE;


(B)               THE PAYMENT, AS AND WHEN DUE AND PAYABLE, OF ALL AMOUNTS FROM
TIME TO TIME OWING UNDER OR IN RESPECT OF THE LOAN AGREEMENT, THIS AGREEMENT
AND/OR ANY OF THE OTHER LOAN DOCUMENTS; AND


(C)                ALL OBLIGATIONS, INDEBTEDNESS AND LIABILITIES ARISING UNDER
OR IN RESPECT OF ANY RENEWALS, EXTENSIONS, AMENDMENTS, MODIFICATIONS,
SUPPLEMENTS OR RESTATEMENTS OF, OR SUBSTITUTIONS FOR, ANY OF THE FOREGOING.


ARTICLE 3
REPRESENTATIONS, WARRANTIES AND COVENANTS


SECTION 3.1             REPRESENTATIONS AND WARRANTIES.  EACH DEBTOR HEREBY
REPRESENTS AND WARRANTS TO THE SECURED PARTY AS FOLLOWS:


(A)                OWNERSHIP AND LIENS.  EACH DEBTOR HAS GOOD AND MARKETABLE
TITLE TO THE COLLATERAL, FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS,
ENCUMBRANCES AND ADVERSE CLAIMS, EXCEPT FOR THE PERMITTED ENCUMBRANCES. TO THE
BEST OF EACH DEBTOR'S KNOWLEDGE, THERE ARE NO UNDISCLOSED DISPUTES, RIGHTS OF
SET-OFF; COUNTERCLAIMS OR DEFENSES EXISTING WITH RESPECT TO ALL OR ANY MATERIAL
PART OF THE COLLATERAL. EXCEPT AS PREVIOUSLY DISCLOSED THERE IS NO CHATTEL
MORTGAGE, COLLATERAL CHATTEL MORTGAGE, STATEMENT OF ASSIGNMENT, NOTICE OF
ASSIGNMENT, NOTICE OF SECURITY INTEREST OR EFFECTIVE FINANCING STATEMENT, OR
OTHER INSTRUMENT SIMILAR IN EFFECT, COVERING ALL OR ANY PART OF THE COLLATERAL
ON FILE IN ANY RECORDING OFFICE TO THE BEST OF EACH DEBTOR'S KNOWLEDGE, EXCEPT
THOSE RELATED TO THE PERMITTED ENCUMBRANCES, AND THERE ARE NO EFFECTIVE PLEDGES
OR ASSIGNMENTS AFFECTING ALL OR ANY PART OF THE COLLATERAL, EXCEPT RELATED TO
THE PERMITTED ENCUMBRANCES.

 

-4-

--------------------------------------------------------------------------------

 

 


(B)               NO CONFLICTS OR CONSENTS.  NEITHER THE OWNERSHIP NOR THE
INTENDED USE OF THE COLLATERAL BY ANY DEBTOR, NOR THE GRANT OF THE SECURITY
INTEREST BY ANY DEBTOR TO THE SECURED PARTY HEREIN, NOR THE EXERCISE BY THE
SECURED PARTY OF ITS RIGHTS AND REMEDIES HEREUNDER, WILL (I) CONFLICT WITH ANY
PROVISION OF (A) ANY DOMESTIC OR FOREIGN LAW, STATUTE, RULE OR REGULATION, (B)
THE ARTICLES OF ORGANIZATION, OPERATING AGREEMENT OR OTHER ORGANIZATIONAL
DOCUMENTS OF ANY DEBTOR OR (C) ANY AGREEMENT, JUDGMENT, LICENSE, ORDER OR PERMIT
APPLICABLE TO OR BINDING UPON ANY DEBTOR OR (II) RESULT IN OR REQUIRE THE
CREATION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY ASSETS OR PROPERTIES OF ANY
DEBTOR, EXCEPT THE LIEN CREATED BY THIS AGREEMENT. NO CONSENT, APPROVAL,
AUTHORIZATION OR ORDER OF, AND NO NOTICE TO OR FILING WITH, ANY COURT,
GOVERNMENTAL AUTHORITY OR THIRD PARTY (EXCEPT FOR THE FILING OF THE APPLICABLE
FINANCING STATEMENTS) IS REQUIRED IN CONNECTION WITH THE GRANT BY ANY DEBTOR OF
THE SECURITY INTEREST HEREIN OR THE EXERCISE BY THE SECURED PARTY OF ITS RIGHTS
AND REMEDIES HEREUNDER.

 


 ( C )                SECURITY INTEREST.  EACH DEBTOR HAS, AND WILL HAVE AT ALL
TIMES, FULL RIGHT, POWER AND AUTHORITY TO GRANT A SECURITY INTEREST IN THE
COLLATERAL TO THE SECURED PARTY IN THE MANNER PROVIDED HEREIN, FREE AND CLEAR OF
ANY LIEN, SECURITY INTEREST OR OTHER CHARGE OR ENCUMBRANCE, EXCEPT THE PERMITTED
ENCUMBRANCES. THIS AGREEMENT CREATES A VALID AND BINDING SECURITY INTEREST IN
FAVOR OF THE SECURED PARTY IN THE COLLATERAL SECURING THE OBLIGATIONS.  THE
TAKING POSSESSION AND RETENTION BY THE SECURED PARTY OF ALL INSTRUMENTS AND CASH
CONSTITUTING COLLATERAL AND THE FILING OF THE FINANCING STATEMENTS DELIVERED
CONCURRENTLY HEREWITH BY EACH DEBTOR TO THE SECURED PARTY WILL PERFECT AND
ESTABLISH THE PRIORITY OF THE SECURED PARTY'S SECURITY INTEREST HEREUNDER IN THE
COLLATERAL SECURING THE OBLIGATIONS. NO FURTHER OR SUBSEQUENT FILING, RECORDING,
REGISTRATION, OTHER PUBLIC NOTICE OR OTHER ACTION IS NECESSARY OR, DESIRABLE TO
PERFECT OR OTHERWISE CONTINUE, PRESERVE OR PROTECT SUCH SECURITY INTEREST,
EXCEPT FOR CONTINUATION STATEMENTS AND FILINGS CONTEMPLATED BY SECTION 3.3(E). 


(D)               JURISDICTION OF ORGANIZATION.  EACH DEBTOR IS A CORPORATION
DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION.  EACH DEBTOR’S JURISDICTION OF INCORPORATION
IS AS FOLLOWS:


DEBTOR


STATE OF ORGANIZATION


OMC


FLORIDA


ICI


FLORIDA


EDN


FLORIDA


OSM


DELAWARE


AVA


FLORIDA


AVJ


JAPAN


HC


FLORIDA


MDI


FLORIDA


  


(E)                RECEIVABLES.  TO THE BEST OF EACH DEBTOR'S KNOWLEDGE, EACH
RECEIVABLE REPRESENTS THE VALID AND LEGALLY BINDING INDEBTEDNESS OF A BONA FIDE
ACCOUNT DEBTOR ARISING FROM THE SALE OR LEASE BY A DEBTOR OF GOODS OR THE
RENDITION BY A DEBTOR OF SERVICES AND TO EACH DEBTOR'S KNOWLEDGE IS NOT SUBJECT
TO CONTRA-ACCOUNTS, SET-OFFS, DEFENSES OR COUNTERCLAIMS BY OR AVAILABLE TO THE
ACCOUNT DEBTOR OBLIGATED ON SUCH RECEIVABLE, EXCEPT FOR CLAIMS ARISING FROM
DEFECTIVE GOODS OR AS OTHERWISE DISCLOSED TO THE SECURED PARTY IN WRITING.  TO
THE BEST OF EACH DEBTOR'S KNOWLEDGE, GOODS THAT HAVE BEEN DELIVERED AND SERVICES
THAT HAVE BEEN RENDERED BY A DEBTOR TO EACH ACCOUNT DEBTOR HAVE BEEN ACCEPTED BY
SUCH ACCOUNT DEBTOR, AND THE AMOUNT SHOWN AS TO EACH RECEIVABLE ON EACH DEBTOR'S
BOOKS IS THE TRUE AND UNDISPUTED AMOUNT OWING AND UNPAID THEREON, SUBJECT ONLY
TO DISCOUNTS, ALLOWANCES, REBATES, CREDITS AND ADJUSTMENTS TO WHICH THE ACCOUNT
DEBTOR HAS A RIGHT AND THAT HAVE BEEN DISCLOSED TO THE SECURED PARTY IN WRITING.

-5-

--------------------------------------------------------------------------------

 

 


(F)                CHATTEL PAPER, DOCUMENTS AND INSTRUMENTS.  ALL CHATTEL PAPER,
DOCUMENTS AND INSTRUMENTS INCLUDED IN THE COLLATERAL ARE VALID AND GENUINE. EACH
CHATTEL PAPER, DOCUMENT AND INSTRUMENT INCLUDED IN THE COLLATERAL HAS ONLY ONE
ORIGINAL COUNTERPART THAT CONSTITUTES COLLATERAL WITHIN THE MEANING OF THE CODE
OR THE LAW OF ANY APPLICABLE JURISDICTION. NO PERSON OTHER THAN A DEBTOR OR THE
SECURED PARTY IS IN ACTUAL OR CONSTRUCTIVE POSSESSION OF ANY CHATTEL PAPER,
DOCUMENTS OR INSTRUMENTS INCLUDED IN THE COLLATERAL.


(G)               FEDERAL TAX IDENTIFICATION AND ORGANIZATIONAL NUMBERS.  THE
FEDERAL TAX IDENTIFICATION NUMBER OF EACH DEBTOR IS AS FOLLOWS:


DEBTOR


TAX IDENTIFICATION NUMBER


OMC


REDACTED


ICI


REDACTED


EDN


REDACTED


OSM


REDACTED


AVA


REDACTED


AVJ


REDACTED


HC


REDACTED


MDI


REDACTED


 


SECTION 3.2             AFFIRMATIVE COVENANTS.  UNLESS THE SECURED PARTY SHALL
OTHERWISE CONSENT IN WRITING, EACH DEBTOR WILL AT ALL TIMES COMPLY WITH THE
COVENANTS CONTAINED IN THE LOAN AGREEMENT AND THIS SECTION 3.2 FROM THE DATE
HEREOF UNTIL ALL OF THE OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL AND
FULLY PERFORMED.


(A)                OWNERSHIP AND LIENS.  EACH DEBTOR WILL MAINTAIN GOOD AND
MARKETABLE TITLE TO ALL COLLATERAL, FREE AND CLEAR OF ALL LIENS, SECURITY
INTERESTS, ENCUMBRANCES AND ADVERSE CLAIMS, EXCEPT FOR THE PERMITTED
ENCUMBRANCES.  NO DEBTOR WILL PERMIT ANY DISPUTE, RIGHT OF SET-OFF, COUNTERCLAIM
OR DEFENSE TO EXIST WITH RESPECT TO ALL OR ANY PART OF THE COLLATERAL.  EACH
DEBTOR WILL CAUSE TO BE TERMINATED ANY FINANCING STATEMENT OR OTHER SECURITY
INSTRUMENT WITH RESPECT TO THE COLLATERAL, EXCEPT THOSE RELATED TO PERMITTED
ENCUMBRANCES.  EACH DEBTOR WILL DEFEND THE SECURED PARTY'S RIGHT, TITLE, AND
SECURITY INTEREST IN AND TO THE COLLATERAL AGAINST THE CLAIMS OF ANY PERSON.


 

-6-

--------------------------------------------------------------------------------

 

 


(B)               FURTHER ASSURANCES.  EACH DEBTOR WILL, AT ITS EXPENSE AND AT
ANY TIME AND FROM TIME TO TIME, PROMPTLY EXECUTE AND DELIVER ALL FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE ALL FURTHER ACTION THAT MAY BE REASONABLY
NECESSARY OR THAT THE SECURED PARTY MAY REASONABLY REQUEST IN ORDER (I) TO
PERFECT AND PROTECT THE SECURITY INTEREST CREATED HEREBY AND THE CURRENT OR A
MORE FAVORABLE PRIORITY OF SUCH SECURITY INTEREST; (II) TO ENABLE THE SECURED
PARTY TO EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER IN RESPECT OF
THE COLLATERAL; AND (III) TO OTHERWISE EFFECT THE PURPOSES OF THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, (A) EXECUTING AND FILING SUCH FINANCING OR
CONTINUATION STATEMENTS, OTHER INSTRUMENTS OR AMENDMENTS THERETO AS MAY BE
REASONABLY NECESSARY OR DESIRABLE OR THAT THE SECURED PARTY MAY REQUEST IN ORDER
TO PERFECT AND PRESERVE THE SECURITY INTEREST CREATED HEREBY (INCLUDING, WITHOUT
LIMITATION, THE SECURITY INTEREST WITH RESPECT TO AFTER-ACQUIRED COLLATERAL) AND
(B) FURNISHING TO THE SECURED PARTY FROM TIME TO TIME STATEMENTS AND SCHEDULES
FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL AND SUCH OTHER REPORTS IN
CONNECTION WITH THE COLLATERAL AS THE SECURED PARTY MAY REASONABLY REQUEST, ALL
IN REASONABLE DETAIL.


(C)                INSPECTION OF COLLATERAL.  EACH DEBTOR WILL KEEP ADEQUATE
RECORDS CONCERNING THE COLLATERAL AND WILL PERMIT THE SECURED PARTY AND ALL
REPRESENTATIVES APPOINTED BY THE SECURED PARTY, INCLUDING INDEPENDENT
ACCOUNTANTS, AGENTS, ATTORNEYS, APPRAISERS AND ANY OTHER PERSONS, TO INSPECT ANY
OF THE COLLATERAL AND THE BOOKS AND RECORDS OF OR RELATING TO THE COLLATERAL AT
ANY TIME DURING NORMAL BUSINESS HOURS, AND TO MAKE PHOTOCOPIES AND PHOTOGRAPHS
THEREOF, AND TO WRITE DOWN AND RECORD ANY INFORMATION AS THE SECURED PARTY OR
SUCH REPRESENTATIVES SHALL OBTAIN.


(D)               INFORMATION.  EACH DEBTOR WILL FURNISH TO THE SECURED PARTY
ANY INFORMATION THAT THE SECURED PARTY MAY FROM TIME TO TIME REASONABLY REQUEST
CONCERNING ANY COVENANT, PROVISION OR REPRESENTATION CONTAINED HEREIN OR ANY
OTHER MATTER IN CONNECTION WITH THE COLLATERAL OR SUCH DEBTOR'S BUSINESS,
PROPERTIES OR FINANCIAL CONDITION.


(E)                PAYMENT OF TAXES, ETC.  EACH DEBTOR (I) WILL TIMELY PAY ALL
PROPERTY AND OTHER TAXES, ASSESSMENTS, GOVERNMENTAL CHARGES AND LEVIES IMPOSED
UPON THE COLLATERAL OR ANY PART THEREOF; (II) WILL TIMELY PAY ALL LAWFUL CLAIMS
THAT, IF UNPAID, MIGHT BECOME' A LIEN OR CHARGE UPON THE COLLATERAL OR ANY PART
THEREOF; AND (III) WILL MAINTAIN APPROPRIATE ACCRUALS AND RESERVES FOR ALL SUCH
LIABILITIES IN A TIMELY FASHION IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES. EACH DEBTOR MAY, HOWEVER, DELAY PAYING OR DISCHARGING ANY SUCH
TAXES, ASSESSMENTS, CHARGES, CLAIMS OR LIABILITIES SO LONG AS THE VALIDITY
THEREOF IS CONTESTED IN GOOD FAITH BY PROPER PROCEEDINGS AND SUCH DEBTOR HAS SET
ASIDE ON ITS BOOKS ADEQUATE RESERVES THEREFOR.


(F)                INSURANCE.  EACH DEBTOR WILL, AT ITS OWN EXPENSE, MAINTAIN
SUCH INSURANCE AS IS REQUIRED BY THE LOAN AGREEMENT.


(G)               COLLECTION OF RECEIVABLES.  EACH DEBTOR WILL, EXCEPT AS
OTHERWISE PROVIDED IN SECTION 4.2(B), MAINTAIN CUSTOMARY AND USUAL PRACTICES
CONSISTENTLY APPLIED TO COLLECT, AT ITS OWN EXPENSE, ALL AMOUNTS DUE OR TO
BECOME DUE UNDER EACH OF THE RECEIVABLES OF SUCH DEBTOR. IN CONNECTION WITH SUCH
COLLECTIONS, EACH DEBTOR MAY (AND, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, AT THE SECURED PARTY'S DIRECTION, WILL) TAKE SUCH ACTION (NOT
OTHERWISE FORBIDDEN BY SECTION 3.3(D)) AS SUCH DEBTOR OR, IF AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, THE SECURED PARTY MAY DEEM REASONABLY NECESSARY
OR ADVISABLE TO ENFORCE COLLECTION OR PERFORMANCE OF EACH OF THE RECEIVABLES OF
SUCH DEBTOR.


(H)               CHATTEL PAPER, DOCUMENTS AND INSTRUMENTS.  EACH DEBTOR WILL AT
ALL TIMES CAUSE ANY CHATTEL PAPER, DOCUMENTS AND INSTRUMENTS INCLUDED IN THE
COLLATERAL TO BE VALID AND GENUINE AND WILL CAUSE ALL CHATTEL PAPER, DOCUMENTS
AND INSTRUMENTS INCLUDED IN THE COLLATERAL TO HAVE ONLY ONE ORIGINAL COUNTERPART
THAT CONSTITUTES COLLATERAL WITHIN THE MEANING OF THE CODE OR THE LAW OF ANY
APPLICABLE JURISDICTION.  UPON REQUEST BY THE SECURED PARTY, EACH DEBTOR WILL
DELIVER TO THE SECURED PARTY ALL ORIGINALS OF CHATTEL PAPER, DOCUMENTS AND
INSTRUMENTS INCLUDED IN THE COLLATERAL AND UNLESS SUCH REQUEST IS MADE, SUCH
DEBTOR WILL HOLD SUCH CHATTEL PAPER, DOCUMENTS AND/OR INSTRUMENTS IN TRUST FOR
LENDER. UPON REQUEST BY THE SECURED PARTY, EACH DEBTOR WILL MARK EACH CHATTEL
PAPER INCLUDED IN THE COLLATERAL WITH A LEGEND INDICATING THAT THE CHATTEL PAPER
IS SUBJECT TO THE SECURITY INTEREST GRANTED BY THIS AGREEMENT.

-7-

--------------------------------------------------------------------------------

 

 


(I)                 PERFORMANCE OF CONTRACTS.  EACH DEBTOR WILL DULY PERFORM OR
CAUSE TO BE PERFORMED ALL OF ITS OBLIGATIONS, IF ANY, TO BE PERFORMED UNDER OR
WITH RESPECT TO THE GENERAL INTANGIBLES OF SUCH DEBTOR.


SECTION 3.3             NEGATIVE COVENANTS.  UNLESS THE SECURED PARTY SHALL
OTHERWISE CONSENT IN WRITING, EACH DEBTOR WILL AT ALL TIMES COMPLY WITH THE
COVENANTS CONTAINED IN THE LOAN AGREEMENT AND THIS SECTION 3.3 FROM THE DATE
HEREOF UNTIL ALL OF THE OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL AND
FULLY PERFORMED.


(A)                TRANSFER OR ENCUMBRANCE.  EXCEPT AS OTHERWISE PROVIDED IN THE
LOAN DOCUMENTS, NO DEBTOR WILL SELL, ASSIGN (BY OPERATION OF LAW OR OTHERWISE),
TRANSFER, EXCHANGE, LEASE OR OTHERWISE DISPOSE OF ANY OF THE COLLATERAL, NOR
WILL ANY DEBTOR GRANT A LIEN OR SECURITY INTEREST IN OR EXECUTE, FILE OR RECORD
ANY FINANCING STATEMENT OR OTHER SECURITY INSTRUMENT WITH RESPECT TO THE
COLLATERAL, OTHER THAN THE PERMITTED ENCUMBRANCES.


(B)               IMPAIRMENT OF SECURITY INTEREST.  NO DEBTOR WILL TAKE OR FAIL
TO TAKE ANY ACTION THAT WOULD IN ANY MANNER IMPAIR THE VALUE OF ANY OF THE
COLLATERAL OR THE ENFORCEABILITY OF THE SECURED PARTY'S SECURITY INTEREST IN ANY
COLLATERAL.


(C)                POSSESSION OF COLLATERAL.  NO DEBTOR WILL CAUSE OR PERMIT THE
REMOVAL OF ANY ITEM OF THE COLLATERAL FROM ITS POSSESSION, CONTROL AND RISK OF
LOSS.


(D)               COMPROMISE OF COLLATERAL.  NO DEBTOR WILL ADJUST, SETTLE,
COMPROMISE, AMEND OR MODIFY ANY OF THE COLLATERAL CONSTITUTING RECEIVABLES OF
ANY DEBTOR OR GENERAL INTANGIBLES OF ANY DEBTOR, OTHER THAN ADJUSTMENTS,
SETTLEMENTS, COMPROMISES, AMENDMENTS AND MODIFICATIONS MADE IN GOOD FAITH, IN
THE ORDINARY COURSE OF BUSINESS AND NOT DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT.


(E)                FINANCING STATEMENT FILINGS.  EACH DEBTOR RECOGNIZES THAT
FINANCING STATEMENTS PERTAINING TO THE COLLATERAL HAVE BEEN OR MAY BE FILED
WHERE SUCH DEBTOR MAINTAINS ITS JURISDICTION OF ORGANIZATION. WITHOUT LIMITATION
OF ANY OTHER COVENANT HEREIN, NO DEBTOR WILL CAUSE OR PERMIT ANY CHANGE TO BE
MADE TO ITS JURISDICTION OF ORGANIZATION.


ARTICLE 4
CASH COLLATERAL ACCOUNT


SECTION 4.1             CASH COLLATERAL ACCOUNT.  THE SECURED PARTY WILL
ESTABLISH, IN THE NAME OF ONE OR MORE DEBTORS BUT UNDER THE SOLE DOMINION AND
CONTROL OF THE SECURED PARTY, ONE OR MORE CERTAIN DEPOSIT ACCOUNTS (WHETHER ONE
OR MORE, THE "CASH COLLATERAL ACCOUNT").  UPON THE REQUEST OF THE SECURED PARTY,
AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT AND CONTINUANCE THEREOF, ALL
COLLECTIONS WILL BE DEPOSITED INTO ONE OR MORE ACCOUNTS CONTROLLED BY THE
SECURED PARTY.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND UPON THE SECURED
PARTY'S REQUEST, EACH DEBTOR WILL INSTRUCT ALL EXISTING ACCOUNT DEBTORS (AS
HEREINAFTER DEFINED) AND SHALL IMMEDIATELY INSTRUCT EACH NEW ACCOUNT DEBTOR
THEREAFTER TO MAKE ALL PAYMENTS, OR TO CONTINUE TO MAKE ALL PAYMENTS, AS THE
CASE MAY BE, BUT SUBJECT TO THE TERMS AND CONDITIONS HEREOF, TO THE CASH
COLLATERAL ACCOUNT. "ACCOUNT DEBTOR" FOR PURPOSES OF THIS ARTICLE 4 MEANS A
PERSON OBLIGATED TO MAKE PAYMENTS, WHETHER NOW OR AT ANY TIME IN THE FUTURE, IN
ANY AMOUNT TO ANY DEBTOR FOR ANY REASON. NOTWITHSTANDING THE FOREGOING, IF THE
PROCEEDS OF ANY COLLATERAL ARE PAID DIRECTLY TO ANY DEBTOR, SUCH DEBTOR SHALL
DEPOSIT, AT THE END OF EACH DAY, ALL SUCH PROCEEDS OF COLLATERAL TO THE CASH
COLLATERAL ACCOUNT.  EACH DEBTOR HEREBY PLEDGES AND ASSIGNS TO THE SECURED PARTY
AND GRANTS TO THE SECURED PARTY A LIEN ON AND SECURITY INTEREST IN, THE CASH
COLLATERAL ACCOUNT AND ALL FUNDS AND OTHER PROPERTY FROM TIME TO TIME THEREIN OR
CREDITED THERETO.

-8-

--------------------------------------------------------------------------------

 

 


SECTION 4.2             DELIVERY OF ACCOUNT COLLATERAL.  ALL CERTIFICATES OR
INSTRUMENTS, WHETHER NEGOTIABLE OR OTHERWISE, IF ANY, REPRESENTING OR EVIDENCING
THE ACCOUNT COLLATERAL SHALL BE DELIVERED TO AND HELD BY OR ON BEHALF OF THE
SECURED PARTY PURSUANT HERETO AND SHALL BE IN SUITABLE FORM FOR TRANSFER BY
DELIVERY, OR SHALL BE ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR
ASSIGNMENT IN BLANK, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE SECURED
PARTY. FOR THE BETTER PERFECTION OF THE RIGHTS OF THE SECURED PARTY IN AND TO
THE ACCOUNT COLLATERAL, EACH DEBTOR SHALL FORTHWITH, UPON THE PLEDGE OF ANY
ACCOUNT COLLATERAL HEREUNDER AND IF REQUESTED BY THE SECURED PARTY, CAUSE SUCH
ACCOUNT COLLATERAL TO BE REGISTERED IN THE NAME OF SUCH NOMINEE OR NOMINEES OF
THE SECURED PARTY AS THE SECURED PARTY SHALL DIRECT. IN ADDITION, THE SECURED
PARTY SHALL HAVE THE RIGHT AT ANY TIME TO EXCHANGE CERTIFICATES OR INSTRUMENTS
REPRESENTING OR EVIDENCING ACCOUNT COLLATERAL FOR CERTIFICATES OR INSTRUMENTS OF
SMALLER OR LARGER DENOMINATIONS.


SECTION 4.3             RELEASE OF MONIES.  SO LONG AS NO EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, AND SUBJECT TO THE TERMS AND CONDITIONS OF ANY
AGREEMENT(S) BETWEEN OR AMONG THE SECURED PARTY AND ANY ONE OR MORE DEBTORS
RELATING TO THE CASH COLLATERAL ACCOUNT, THE DEBTORS SHALL HAVE ACCESS TO ALL
FUNDS ON DEPOSIT IN THE CASH COLLATERAL ACCOUNT AND SHALL BE PERMITTED TO
WITHDRAW SUCH AMOUNTS WITHOUT THE CONSENT OF, OR NOTICE TO, THE SECURED PARTY.
NOTWITHSTANDING THE FOREGOING, FROM AND AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE SECURED PARTY MAY REVOKE THE RIGHT OF
ANY DEBTOR TO MAKE SUCH WITHDRAWALS FROM THE CASH COLLATERAL ACCOUNT. ANY
ELECTION OF THE SECURED PARTY TO RELEASE SUCH FUNDS NOTWITHSTANDING AN EVENT OF
DEFAULT SHALL BE EFFECTIVE FROM DAY TO DAY ONLY AND MAY BE REVOKED OR CHANGED AT
ANY TIME AND SHALL NOT CONSTITUTE A WAIVER OF SUCH EVENT OF DEFAULT OR OF ANY
REMEDIES OF THE SECURED PARTY HEREUNDER, UNDER THE LOAN AGREEMENT, OR ANY OTHER
OF THE LOAN DOCUMENTS.


SECTION 4.4             SECURED PARTY'S DUTIES REGARDING ACCOUNT COLLATERAL.
 THE SECURED PARTY SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN THE
CUSTODY AND PRESERVATION OF THE ACCOUNT COLLATERAL IN ITS POSSESSION IF THE
ACCOUNT COLLATERAL IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH THE
SECURED PARTY ACCORDS ITS OWN PROPERTY, IT BEING UNDERSTOOD THAT THE SECURED
PARTY SHALL HAVE NO RESPONSIBILITY OR LIABILITY FOR (I) ASCERTAINING OR TAKING
ACTION WITH RESPECT TO CALLS, CONVERSIONS, EXCHANGES, MATURITIES, TENDERS OR
OTHER MATTERS RELATIVE TO ANY ACCOUNT COLLATERAL, WHETHER OR NOT THE SECURED
PARTY HAS OR IS DEEMED TO HAVE KNOWLEDGE OF SUCH MATTERS, (II) TAKING ANY
NECESSARY STEPS TO PRESERVE RIGHTS AGAINST ANY PARTIES WITH RESPECT TO ANY
ACCOUNT COLLATERAL, OR (III) THE COLLECTION OF ANY PROCEEDS OF ANY ACCOUNT
COLLATERAL OR BY REASON OF ANY INVALIDITY, LACK OF VALUE OR UNCOLLECTABILITY OF
ANY OF THE PAYMENTS RECEIVED BY IT FROM ACCOUNT DEBTORS OR OTHERWISE.


ARTICLE 5
REMEDIES, POWERS, AND AUTHORIZATIONS


SECTION 5.1             PROVISIONS CONCERNING THE COLLATERAL. 


(A)                FINANCING STATEMENTS.  EACH DEBTOR HEREBY AUTHORIZES THE
SECURED PARTY TO FILE, WITHOUT THE SIGNATURE OF SUCH DEBTOR, ONE OR MORE
FINANCING OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, RELATING TO THE
COLLATERAL. EACH DEBTOR HEREBY IRREVOCABLY AUTHORIZES THE SECURED PARTY AT ANY
TIME AND FROM TIME TO TIME TO FILE IN ANY CODE JURISDICTION ANY INITIAL
FINANCING STATEMENTS AND AMENDMENTS THERETO THAT (I) DESCRIBE THE COLLATERAL AND
(II) CONTAIN ANY OTHER INFORMATION REQUIRED BY ARTICLE 9 OF THE CODE FOR THE
SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY FINANCING STATEMENT OR AMENDMENT.

-9-

--------------------------------------------------------------------------------

 

 


(B)               POWER OF ATTORNEY.  EACH DEBTOR HEREBY IRREVOCABLY APPOINTS
THE SECURED PARTY AS SUCH DEBTOR'S ATTORNEY-IN-FACT, SUCH POWER OF ATTORNEY
BEING COUPLED WITH AN INTEREST, WITH FULL AUTHORITY IN THE PLACE AND STEAD OF
SUCH DEBTOR AND IN THE NAME OF SUCH DEBTOR OR OTHERWISE, FROM TIME TO TIME (BUT
ONLY FOLLOWING THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT) IN THE SECURED PARTY'S DISCRETION, TO TAKE ANY ACTION AND TO EXECUTE
ANY INSTRUMENT WHICH THE SECURED PARTY MAY DEEM NECESSARY OR APPROPRIATE TO
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION: (I) TO RECEIVE INSURANCE PROCEEDS AS PROVIDED
HEREUNDER AND/OR IN THE LOAN AGREEMENT; (II) TO DEMAND, COLLECT, SUE FOR,
RECOVER, COMPOUND, RECEIVE AND GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND
TO BECOME DUE UNDER OR IN RESPECT OF THE COLLATERAL; (III) TO RECEIVE, ENDORSE
AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS, DOCUMENTS OR CHATTEL PAPER IN
CONNECTION WITH CLAUSES (I) AND (II) ABOVE; AND (IV) TO FILE ANY CLAIMS OR TAKE
ANY ACTION OR INSTITUTE ANY PROCEEDINGS THAT THE SECURED PARTY MAY DEEM
NECESSARY OR APPROPRIATE FOR THE COLLECTION AND/OR PRESERVATION OF THE
COLLATERAL OR OTHERWISE TO ENFORCE THE RIGHTS OF THE SECURED PARTY WITH RESPECT
TO THE COLLATERAL.


(C)                PERFORMANCE BY THE SECURED PARTY.  IF ANY OBLIGOR FAILS TO
PERFORM ANY AGREEMENT OR OBLIGATION PROVIDED FOR IN ANY LOAN DOCUMENT, THE
SECURED PARTY MAY, UPON PRIOR NOTICE TO ANY DEBTOR, ITSELF PERFORM, OR CAUSE
PERFORMANCE OF, SUCH AGREEMENT OR OBLIGATION, AND THE REASONABLE OUT-OF-POCKET
AND DOCUMENTED EXPENSES OF THE SECURED PARTY INCURRED IN CONNECTION THEREWITH
SHALL BE A PART OF THE OBLIGATIONS SECURED BY THE COLLATERAL AND PAYABLE BY THE
DEBTORS ON DEMAND.


(D)               SECURED PARTY DUTIES.  THE POWERS CONFERRED ON THE SECURED
PARTY HEREUNDER ARE SOLELY TO PROTECT ITS INTEREST IN THE COLLATERAL AND SHALL
NOT IMPOSE ANY DUTY UPON IT TO EXERCISE ANY SUCH POWERS. EXCEPT FOR THE SAFE
CUSTODY OF ANY COLLATERAL IN ITS POSSESSION AND THE ACCOUNTING FOR MONEYS
ACTUALLY RECEIVED BY IT HEREUNDER, THE SECURED PARTY SHALL HAVE NO DUTY AS TO
ANY COLLATERAL OR AS TO THE TAKING OF ANY NECESSARY STEPS TO PRESERVE RIGHTS
AGAINST PRIOR PARTIES OR ANY OTHER RIGHTS PERTAINING TO ANY COLLATERAL.


(E)                LIABILITY.  ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING
(I) EACH DEBTOR SHALL REMAIN LIABLE WITH RESPECT TO ANY OF THE COLLATERAL TO THE
EXTENT SET FORTH THEREIN TO PERFORM ALL OF ITS OBLIGATIONS THEREUNDER TO THE
SAME EXTENT AS IF THIS AGREEMENT HAD NOT BEEN EXECUTED, (II) THE EXERCISE BY THE
SECURED PARTY OF ANY OF ITS RIGHTS HEREUNDER SHALL NOT RELEASE ANY DEBTOR FROM
ANY OF ITS OBLIGATIONS IN RESPECT OF THE COLLATERAL, AND (III) THE SECURED PARTY
SHALL NOT HAVE ANY OBLIGATION OR LIABILITY BY REASON OF THIS AGREEMENT WITH
RESPECT TO ANY OF THE COLLATERAL, NOR SHALL THE SECURED PARTY BE OBLIGATED TO
PERFORM ANY OF THE OBLIGATIONS OR DUTIES OF ANY DEBTOR THEREUNDER OR TO TAKE ANY
ACTION TO COLLECT OR ENFORCE ANY CLAIM FOR PAYMENT ASSIGNED HEREUNDER.


SECTION 5.2             EVENT OF DEFAULT REMEDIES.  IF AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, THE SECURED PARTY MAY FROM TIME TO TIME IN ITS
DISCRETION, WITHOUT LIMITATION AND WITHOUT NOTICE EXCEPT AS EXPRESSLY PROVIDED
BELOW OR BY NONWAIVABLE, APPLICABLE LAW, DO ANY OR ALL OF THE FOLLOWING:


(A)                RIGHTS UNDER THE CODE.  THE SECURED PARTY MAY EXERCISE IN
RESPECT OF THE COLLATERAL, IN ADDITION TO THE OTHER RIGHTS AND REMEDIES PROVIDED
FOR HEREIN OR IN ANY OTHER LOAN DOCUMENT OR OTHERWISE AVAILABLE TO IT, ALL THE
RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE CODE (WHETHER OR NOT THE CODE
APPLIES TO THE AFFECTED COLLATERAL);


(B)               COLLECTION RIGHTS.  THE SECURED PARTY SHALL HAVE THE RIGHT AT
ANY TIME, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
TO NOTIFY ANY OR ALL ACCOUNT DEBTORS UNDER ANY ACCOUNTS, GENERAL INTANGIBLES OR
CHATTEL PAPER INCLUDED IN THE COLLATERAL AND ANY OR ALL OBLIGORS UNDER ANY
INSTRUMENTS INCLUDED IN THE COLLATERAL OF THE SECURITY INTEREST THEREON IN FAVOR
OF THE SECURED PARTY AND TO DIRECT SUCH ACCOUNT DEBTORS AND OBLIGORS TO MAKE
PAYMENT OF ALL AMOUNTS DUE OR TO BECOME DUE TO ANY DEBTOR THEREUNDER DIRECTLY TO
THE SECURED PARTY TO VERIFY ACCOUNTS OR GENERAL INTANGIBLES WITH SUCH OBLIGORS
AND, UPON SUCH NOTIFICATION AND AT THE EXPENSE OF THE DEBTORS AND TO THE EXTENT
PERMITTED BY LAW, TO ENFORCE COLLECTION OF ANY SUCH ACCOUNTS, GENERAL
INTANGIBLES, CHATTEL PAPER AND INSTRUMENTS AND TO ADJUST, SETTLE OR COMPROMISE
THE AMOUNT OR PAYMENT THEREOF, IN EACH CASE, IN THE SAME MANNER AND TO THE SAME
EXTENT AS THE ANY DEBTOR MAY HAVE DONE. AFTER ANY DEBTOR RECEIVES NOTICE THAT
THE SECURED PARTY HAS GIVEN ANY NOTICE REFERRED TO ABOVE IN THIS SUBSECTION, (I)
ALL AMOUNTS AND PROCEEDS (INCLUDING INSTRUMENTS AND WRITINGS) RECEIVED BY SUCH
DEBTOR IN RESPECT OF SUCH ACCOUNTS, GENERAL INTANGIBLES, CHATTEL PAPER AND
INSTRUMENTS SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF THE SECURED PARTY
HEREUNDER, SHALL BE SEGREGATED FROM OTHER FUNDS OF SUCH DEBTOR AND SHALL BE
IMMEDIATELY PAID OVER TO THE SECURED PARTY IN THE SAME FORM AS SO RECEIVED (WITH
ANY NECESSARY ENDORSEMENT) TO BE HELD AS CASH COLLATERAL AND APPLIED AS
SPECIFIED IN SECTION 5.4 AND (II) SUCH DEBTOR WILL NOT ADJUST, SETTLE OR
COMPROMISE THE AMOUNT OR PAYMENT OF ANY SUCH ACCOUNT, GENERAL INTANGIBLE,
CHATTEL PAPER OR INSTRUMENT OR RELEASE WHOLLY OR PARTLY ANY ACCOUNT DEBTOR OR
OBLIGOR THEREOF OR ALLOW ANY CREDIT OR DISCOUNT THEREON.

 

-10-

--------------------------------------------------------------------------------

 

 


(C)                ASSEMBLE COLLATERAL.  THE SECURED PARTY MAY REQUIRE ANY
DEBTOR TO, AND EACH DEBTOR HEREBY AGREES THAT IT WILL AT ITS EXPENSE AND UPON
REQUEST OF THE SECURED PARTY, ASSEMBLE THE COLLATERAL AS DIRECTED BY THE SECURED
PARTY AND MAKE IT AVAILABLE TO THE SECURED PARTY AT A PLACE TO BE DESIGNATED BY
THE SECURED PARTY THAT IS REASONABLY CONVENIENT TO BOTH PARTIES;


(D)               JUDICIAL PROCEDURE.  THE SECURED PARTY MAY REDUCE ITS CLAIM TO
JUDGMENT OR FORECLOSE OR OTHERWISE ENFORCE, IN WHOLE OR IN PART, THE SECURITY
INTEREST GRANTED HEREUNDER BY ANY AVAILABLE JUDICIAL PROCEDURE;


(E)                SALE OF COLLATERAL.  THE SECURED PARTY MAY SELL OR OTHERWISE
DISPOSE OF, AT ITS OFFICE, ON THE PREMISES OF ANY DEBTOR OR ELSEWHERE, ALL OR
ANY PORTION OF THE COLLATERAL, AS A UNIT OR IN PARCELS, BY PUBLIC OR PRIVATE
PROCEEDINGS, AND BY WAY OF ONE OR MORE CONTRACTS (IT BEING AGREED THAT THE SALE
OR OTHER DISPOSITION OF ANY PORTION OF THE COLLATERAL SHALL NOT EXHAUST THE
SECURED PARTY'S POWER OF SALE, BUT SALES AND OTHER DISPOSITIONS MAY BE MADE FROM
TIME TO TIME UNTIL ALL OF THE COLLATERAL HAS BEEN SOLD OR DISPOSED OF OR UNTIL
THE OBLIGATIONS HAVE BEEN PAID AND PERFORMED IN FULL), AND AT ANY SUCH SALE IT
SHALL NOT BE NECESSARY TO EXHIBIT ANY OF THE COLLATERAL;


(F)                PURCHASE OF COLLATERAL.  THE SECURED PARTY MAY BUY THE
COLLATERAL, OR ANY PORTION THEREOF, AT ANY PUBLIC SALE, AND THE SECURED PARTY
MAY BUY THE COLLATERAL, OR ANY PORTION THEREOF, AT ANY PRIVATE SALE IF THE
COLLATERAL IS OF A TYPE CUSTOMARILY SOLD IN A RECOGNIZED MARKET OR IS OF A TYPE
THAT IS THE SUBJECT OF WIDELY DISTRIBUTED STANDARD PRICE QUOTATIONS;


(G)               RECEIVER.  THE SECURED PARTY MAY APPLY FOR APPOINTMENT OF A
RECEIVER FOR THE COLLATERAL, OR ANY PORTION THEREOF, AND EACH DEBTOR HEREBY
CONSENTS TO ANY SUCH APPOINTMENT;


(H)               RETENTION OF COLLATERAL.  AT ITS OPTION, THE SECURED PARTY MAY
RETAIN THE COLLATERAL IN SATISFACTION OF THE OBLIGATIONS WHENEVER THE
CIRCUMSTANCES ARE SUCH THAT THE SECURED PARTY IS ENTITLED TO DO SO UNDER THE
CODE OR OTHERWISE; AND


(I)                 SELF-HELP REMEDIES.  TO THE EXTENT THE CODE PERMITS A
SECURED PARTY TO EXERCISE SELF-HELP REMEDIES, INCLUDING, WITHOUT LIMITATION,
SELF-HELP REPOSSESSION, THE SECURED PARTY SHALL BE ENTITLED TO EXERCISE ANY AND
ALL SUCH REMEDIES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW. EACH DEBTOR
HEREBY AGREES THAT IN THE EVENT SUCH DEBTOR IS ENTITLED TO RECEIVE ANY NOTICE
UNDER THE CODE, AS IT EXISTS IN THE STATE GOVERNING ANY SUCH NOTICE, OF THE SALE
OR OTHER DISPOSITION OF ANY COLLATERAL, REASONABLE NOTICE SHALL BE DEEMED GIVEN
WHEN SUCH NOTICE IS DEPOSITED IN A DEPOSITORY RECEPTACLE UNDER THE CARE AND
CUSTODY OF THE UNITED STATES POSTAL SERVICE, POSTAGE PREPAID, ADDRESSED TO SUCH
DEBTOR’S ADDRESS SET FORTH IN THE LOAN AGREEMENT, TEN (10) DAYS PRIOR TO THE
DATE OF ANY PUBLIC SALE, OR AFTER WHICH A PRIVATE SALE, OF ANY OF SUCH
COLLATERAL IS TO BE HELD. THE SECURED PARTY SHALL NOT BE OBLIGATED TO MAKE ANY
SALE OF COLLATERAL REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN. THE SECURED
PARTY MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT
AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE,
BE MADE AT THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.

-11-

--------------------------------------------------------------------------------

 

 


SECTION 5.3             EXECUTORY PROCESS.  SOLELY FOR PURPOSES OF EXECUTORY
PROCESS (AND FOR NO OTHER PURPOSE WHATSOEVER) UNDER APPLICABLE LOUISIANA LAW,
EACH DEBTOR HEREBY ACKNOWLEDGES THE OBLIGATIONS, INCLUDING, BUT NOT LIMITED TO,
THE NOTE AND ANY OTHER OBLIGATIONS, IN PRINCIPAL, INTEREST AND ATTORNEYS’ FEES,
TOGETHER WITH ALL CHARGES AND EXPENSES WHATSOEVER PURSUANT TO THIS AGREEMENT AND
ANY OTHER LOAN DOCUMENT, AND CONFESSES JUDGMENT THEREON.  UPON THE OCCURRENCE OF
AN EVENT OF DEFAULT, AND IN ADDITION TO ALL OF ITS RIGHTS, POWERS AND REMEDIES
UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND APPLICABLE LAW, THE SECURED
PARTY MAY, AT ITS OPTION, CAUSE ALL OR ANY PART OF THE COLLATERAL TO BE SEIZED
AND SOLD UNDER EXECUTORY PROCESS, OR UNDER WRIT OF FIERI FACIAS ISSUED IN
EXECUTION OF AN ORDINARY JUDGMENT OBTAINED UPON THE OBLIGATIONS, WITHOUT
APPRAISEMENT TO THE HIGHEST BIDDER, FOR CASH OR UNDER SUCH TERMS AS THE SECURED
PARTY DEEMS ACCEPTABLE. EACH DEBTOR HEREBY WAIVES ALL AND EVERY APPRAISEMENT OF
THE COLLATERAL AND WAIVES AND RENOUNCES THE BENEFIT OF APPRAISEMENT AND THE
BENEFIT OF ALL LAWS RELATIVE TO THE APPRAISEMENT OF THE COLLATERAL SEIZED AND
SOLD UNDER EXECUTORY OR OTHER LEGAL PROCESS.  EACH DEBTOR AGREES TO WAIVE AND
DOES HEREBY SPECIFICALLY WAIVE:


(A)                THE BENEFIT OF APPRAISEMENT PROVIDED FOR IN ARTICLES 2332,
2336, 2723, AND 2724, LOUISIANA CODE OF CIVIL PROCEDURE, AND ALL OTHER LAWS
CONFERRING SUCH BENEFITS;


(B)               THE DEMAND AND THREE (3) DAYS DELAY ACCORDED BY ARTICLE 2721,
LOUISIANA CODE OF CIVIL PROCEDURE;


(C)                THE NOTICE OF SEIZURE REQUIRED BY ARTICLES 2293 AND 2721,
LOUISIANA CODE OF CIVIL PROCEDURE;


(D)               THE THREE (3) DAYS DELAY PROVIDED BY ARTICLES 2331 AND 2722,
LOUISIANA CODE OF CIVIL PROCEDURE;


(E)                  THE BENEFIT OF THE OTHER PROVISIONS OF ARTICLES 2331, 2722,
AND 2723, LOUISIANA CODE OF CIVIL PROCEDURE;


(F)                THE BENEFIT OF THE PROVISIONS OF ANY OTHER ARTICLES OF THE
LOUISIANA CODE OF CIVIL PROCEDURE NOT SPECIFICALLY MENTIONED ABOVE; AND


(G)               ALL PLEAS OF DIVISION AND DISCUSSION WITH RESPECT TO THE
OBLIGATIONS.

Pursuant to the authority contained in Louisiana Revised Statutes 9:5136 through
9:5140.2, each Debtor and the Secured Party do hereby expressly designate the
Secured Party or its designee to be keeper or receiver ("Keeper") for the
benefit of the Secured Party or any assignee of the Secured Party, such
designation to take effect immediately upon any seizure of any of the Collateral
under writ of executory process or under writ of sequestration or fieri facias
as an incident to an action brought by the Secured Party. The Debtors, jointly
and severally, shall reimburse the Secured Party for the Keeper's reasonable
fees, and such Keeper's reasonable fees shall be secured by the security
interest in the Collateral granted in this Agreement.

-12-

 

--------------------------------------------------------------------------------

 

 

Section 5.4             Application of Proceeds.  If any Event of Default shall
have occurred and be continuing, the Secured Party may in its discretion apply
any cash held by the Secured Party as Collateral, and any cash proceeds received
by the Secured Party in respect of any sale of, collection from or other
realization upon all or any part of the Collateral, as provided in the Loan
Agreement.


SECTION 5.5             DEFICIENCY.  IN THE EVENT THAT THE PROCEEDS OF ANY SALE,
COLLECTION FROM, OR OTHER REALIZATION UPON, ALL OR ANY PART OF THE COLLATERAL BY
THE SECURED PARTY ARE INSUFFICIENT TO PAY ALL OF THE OBLIGATIONS AND ANY OTHER
AMOUNTS TO WHICH THE SECURED PARTY IS LEGALLY ENTITLED, EACH OBLIGOR (UNLESS
OTHERWISE PROVIDED) SHALL BE LIABLE FOR THE DEFICIENCY, TOGETHER WITH INTEREST
THEREON AS PROVIDED IN THE LOAN DOCUMENTS.


SECTION 5.6             INDEMNITY AND EXPENSES.  IN ADDITION TO, AND NOT IN
QUALIFICATION OF, ANY SIMILAR OBLIGATIONS UNDER ANY OTHER LOAN DOCUMENTS:


(A)                THE DEBTORS, JOINTLY AND SEVERALLY, AGREE TO INDEMNIFY THE
SECURED PARTY FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES AND LIABILITIES
GROWING OUT OF OR RESULTING FROM THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS' FEES AND COURT COSTS AND ACTUAL COSTS INCURRED IN
ENFORCEMENT OF THIS AGREEMENT), EXCEPT TO THE EXTENT SUCH CLAIMS, LOSSES OR
LIABILITIES RESULT FROM THE SECURED PARTY'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; AND


(B)               THE DEBTORS, JOINTLY AND SEVERALLY, WILL UPON DEMAND PAY TO
THE SECURED PARTY THE REASONABLE AMOUNT OF ANY AND ALL COSTS AND EXPENSES,
INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF THE SECURED PARTY'S COUNSEL
AND OF ANY EXPERTS AND AGENTS, THAT THE SECURED PARTY MAY INCUR IN CONNECTION
WITH (I) THE ADMINISTRATION OF THIS AGREEMENT, (II) THE CUSTODY, PRESERVATION,
USE OR OPERATION OF, OR THE SALE OR LEASE OF, COLLECTION FROM OR OTHER
REALIZATION UPON, ANY COLLATERAL, (III) THE EXERCISE OR ENFORCEMENT OF ANY OF
THE RIGHTS OF THE SECURED PARTY HEREUNDER OR (IV) THE FAILURE BY ANY DEBTOR TO
PERFORM OR OBSERVE ANY OF THE PROVISIONS HEREOF; EXCEPT COSTS AND EXPENSES
RESULTING FROM THE SECURED PARTY'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


SECTION 5.7             NONJUDICIAL REMEDIES.  IN GRANTING TO THE SECURED PARTY
THE POWER TO ENFORCE ITS RIGHTS HEREUNDER WITHOUT PRIOR JUDICIAL PROCESS OR
JUDICIAL HEARING, EACH DEBTOR HEREBY EXPRESSLY WAIVES, RENOUNCES AND KNOWINGLY
RELINQUISHES ANY LEGAL RIGHT WHICH MIGHT OTHERWISE REQUIRE THE SECURED PARTY TO
ENFORCE ITS RIGHTS BY JUDICIAL PROCESS.  EACH DEBTOR RECOGNIZES AND CONCEDES
THAT NO-JUDICIAL REMEDIES ARE CONSISTENT WITH THE USAGE OF TRADE, ARE RESPONSIVE
TO COMMERCIAL NECESSITY AND ARE THE RESULT OF A BARGAIN AT ARM'S LENGTH. NOTHING
HEREIN IS INTENDED TO PREVENT THE SECURED PARTY OR ANY DEBTOR FROM RESORTING TO
JUDICIAL PROCESS AT ANY PARTY'S OPTION.


SECTION 5.8             OTHER RECOURSE.  EACH OBLIGOR HEREBY WAIVES ANY RIGHT TO
REQUIRE THE SECURED PARTY TO PROCEED AGAINST ANY THIRD PARTY, EXHAUST ANY
COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS OR HAVE ANY THIRD PARTY JOINED
WITH ANY DEBTOR IN ANY SUIT ARISING OUT OF THE OBLIGATIONS OR THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS, OR PURSUE ANY OTHER REMEDY AVAILABLE TO THE
SECURED PARTY. EACH OBLIGOR HEREBY FURTHER WAIVES ANY AND ALL NOTICE OF
ACCEPTANCE OF THIS AGREEMENT AND OF THE CREATION, MODIFICATION, REARRANGEMENT,
RENEWAL OR EXTENSION FOR ANY PERIOD OF ANY OF THE OBLIGATIONS. EACH OBLIGOR
HEREBY FURTHER WAIVES ANY DEFENSE ARISING BY REASON OF ANY DISABILITY OR OTHER
DEFENSE OF ANY THIRD PARTY OR BY REASON OF THE CESSATION FROM ANY CAUSE
WHATSOEVER OF THE LIABILITY OF ANY THIRD PARTY. UNTIL ALL OF THE OBLIGATIONS
SHALL HAVE BEEN INDEFEASIBLY PAID IN FULL, NO OBLIGOR SHALL HAVE ANY RIGHT OF
SUBROGATION AND EACH OBLIGOR WAIVES THE RIGHT TO ENFORCE ANY REMEDY WHICH THE
SECURED PARTY HAS OR MAY HEREAFTER HAVE AGAINST ANY THIRD PARTY, AND WAIVES ANY
BENEFIT OF AND ANY RIGHT TO PARTICIPATE IN ANY OTHER SECURITY WHATSOEVER NOW OR
HEREAFTER HELD BY THE SECURED PARTY.  EACH OBLIGOR HEREBY AUTHORIZES THE SECURED
PARTY, WITHOUT NOTICE OR DEMAND AND WITHOUT ANY RESERVATION OF RIGHTS AGAINST
SUCH OBLIGOR AND WITHOUT AFFECTING SUCH OBLIGOR'S LIABILITY HEREUNDER OR ON THE
OBLIGATIONS TO (A) TAKE OR HOLD ANY OTHER PROPERTY OF ANY TYPE FROM ANY THIRD
PARTY AS SECURITY FOR THE OBLIGATIONS, AND EXCHANGE, ENFORCE, WAIVE AND RELEASE
ANY OR ALL OF SUCH OTHER PROPERTY, (B) APPLY SUCH OTHER PROPERTY AND DIRECT THE
ORDER OR MANNER OF SALE THEREOF AS THE SECURED PARTY MAY IN ITS DISCRETION
DETERMINE, (C) RENEW, EXTEND, ACCELERATE, MODIFY, COMPROMISE, SETTLE OR RELEASE
ANY OF THE OBLIGATIONS OR OTHER SECURITY FOR THE OBLIGATIONS, (D) WAIVE,
ENFORCE, OR MODIFY ANY OF THE PROVISIONS OF ANY OF THE LOAN DOCUMENTS EXECUTED
BY ANY THIRD PARTY, AND (E) RELEASE OR SUBSTITUTE ANY THIRD PARTY.

-13-

--------------------------------------------------------------------------------

 

 


ARTICLE 6
MISCELLANEOUS 


SECTION 6.1             NOTICES.  ALL NOTICES REQUIRED OR PERMITTED TO BE SENT
HEREUNDER OR UNDER ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH SHALL BE MADE IN
THE MANNER AND TO THE ADDRESSES FOR THE DEBTORS AND THE SECURED PARTY PROVIDED
IN THE LOAN AGREEMENT.


SECTION 6.2             AMENDMENTS.  NO AMENDMENT OF ANY PROVISION OF THIS
AGREEMENT SHALL BE EFFECTIVE UNLESS IT IS IN WRITING AND SIGNED BY EACH DEBTOR
AND THE SECURED PARTY, AND NO WAIVER OF ANY PROVISION OF THIS AGREEMENT, AND NO
CONSENT TO ANY DEPARTURE BY ANY DEBTOR THEREFROM, SHALL BE EFFECTIVE UNLESS IT
IS IN WRITING AND SIGNED BY THE SECURED PARTY, AND THEN SUCH WAIVER OR CONSENT
SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE
FOR WHICH GIVEN AND TO THE EXTENT SPECIFIED IN SUCH WRITING.


SECTION 6.3             PRESERVATION OF RIGHTS.  NO FAILURE ON THE PART OF THE
SECURED PARTY TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF: ANY SUCH RIGHT PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT. NEITHER THE EXECUTION NOR
THE DELIVERY OF THIS AGREEMENT SHALL IN ANY MANNER IMPAIR OR AFFECT ANY OTHER
SECURITY FOR THE OBLIGATIONS. THE RIGHTS AND REMEDIES OF THE SECURED PARTY
PROVIDED HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE IN
ADDITION TO, AND NOT EXCLUSIVE OF, ANY RIGHTS OR REMEDIES PROVIDED BY LAW.  THE
RIGHTS OF THE SECURED PARTY UNDER ANY LOAN DOCUMENT AGAINST ANY PARTY THERETO
ARE NOT CONDITIONAL OR CONTINGENT ON ANY ATTEMPT BY THE SECURED PARTY TO
EXERCISE ANY OF ITS OTHER RIGHTS UNDER ANY LOAN DOCUMENT AGAINST SUCH PARTY OR
AGAINST ANY OTHER PERSON.


SECTION 6.4             UNENFORCEABILITY.  ANY PROVISION OF THIS AGREEMENT THAT
IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY
WITHOUT INVALIDATING THE REMAINING PORTIONS HEREOF OR AFFECTING THE VALIDITY OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


SECTION 6.5             SURVIVAL OF AGREEMENTS.  ALL REPRESENTATIONS AND
WARRANTIES OF EACH DEBTOR HEREIN, AND ALL COVENANTS AND AGREEMENTS HEREIN, SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND ANY OTHER LOAN
DOCUMENTS.


SECTION 6.6             OTHER LIABLE PARTY.  NEITHER THIS AGREEMENT NOR THE
EXERCISE BY THE SECURED PARTY OF, OR THE FAILURE OF THE SECURED PARTY TO
EXERCISE, ANY RIGHT, POWER OR REMEDY CONFERRED HEREIN OR BY LAW SHALL BE
CONSTRUED AS RELIEVING ANY OBLIGOR FROM LIABILITY ON THE OBLIGATIONS OR ANY
DEFICIENCY THEREON. THIS AGREEMENT SHALL CONTINUE IRRESPECTIVE OF THE FACT THAT
THE LIABILITY OF ANY OBLIGOR MAY HAVE CEASED AND IRRESPECTIVE OF THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER LOAN DOCUMENT TO WHICH ANY DEBTOR OR ANY OBLIGOR MAY
BE A PARTY AND NOTWITHSTANDING THE REORGANIZATION, DEATH, INCAPACITY OR
BANKRUPTCY OF ANY OBLIGOR.


-14-

--------------------------------------------------------------------------------

 

 


SECTION 6.7             BINDING EFFECT AND ASSIGNMENT.  THIS AGREEMENT CREATES A
CONTINUING SECURITY INTEREST IN THE COLLATERAL AND (A) SHALL BE BINDING ON THE
DEBTORS AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS AND (B) SHALL
INURE, TOGETHER WITH ALL RIGHTS AND REMEDIES OF THE SECURED PARTY HEREUNDER, TO
THE BENEFIT OF THE SECURED PARTY AND ITS SUCCESSORS, TRANSFEREES AND ASSIGNS.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE SECURED PARTY MAY PLEDGE,
ASSIGN OR OTHERWISE TRANSFER ANY OR ALL OF ITS RIGHTS UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT TO ANY OTHER PERSON, AND SUCH OTHER PERSON SHALL
THEREUPON BECOME VESTED WITH ALL OF THE BENEFITS IN RESPECT THEREOF GRANTED
HEREIN OR OTHERWISE. NONE OF THE RIGHTS OR DUTIES OF ANY DEBTOR HEREUNDER MAY BE
ASSIGNED OR OTHERWISE TRANSFERRED WITHOUT THE PRIOR WRITTEN CONSENT OF THE
SECURED PARTY.


SECTION 6.8             TERMINATION.   UPON THE INDEFEASIBLE SATISFACTION IN
FULL OF THE OBLIGATIONS AND UPON WRITTEN REQUEST FOR THE TERMINATION HEREOF
DELIVERED BY THE DEBTORS TO THE SECURED PARTY, THIS AGREEMENT AND THE SECURITY
INTEREST CREATED HEREBY SHALL TERMINATE AND ALL RIGHTS TO THE COLLATERAL SHALL
REVERT TO THE APPLICABLE DEBTOR. THE SECURED PARTY WILL, UPON THE DEBTORS’
REQUEST AND AT THE DEBTORS’ EXPENSE, (A) RETURN TO THE APPLICABLE DEBTOR SUCH OF
THE COLLATERAL AS SHALL NOT HAVE BEEN SOLD OR OTHERWISE DISPOSED OF OR APPLIED
PURSUANT TO THE TERMS  HEREOF AND (B) EXECUTE AND DELIVER TO THE DEBTORS SUCH
DOCUMENTS AS THE DEBTORS SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.


SECTION 6.9             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF LOUISIANA APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, EXCEPT AS
REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE
PERFECTION AND THE EFFECT OF PERFECTION OR NONPERFECTION OF THE SECURITY
INTEREST CREATED HEREBY IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY
THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF LOUISIANA.


SECTION 6.10         COUNTERPARTS.  THIS AGREEMENT MAY BE SEPARATELY EXECUTED IN
ANY NUMBER OF COUNTERPARTS, ALL OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO
CONSTITUTE ONE AND THE SAME AGREEMENT.

IN WITNESS WHEREOF, each Debtor and the Secured Party have caused this Agreement
to be executed and delivered by their respective representatives duly authorized
hereunto, as of the date first above written.

DEBTORS:

 

ONSTREAM MEDIA CORPORATION                       Infinite Conferencing, Inc.

 

By:  /s/ Randy Selman                                                 By:  /s/
Randy Selman                                    

Name: Randy S. Selman                                              Name: Randy
S. Selman

Title: Chief Executive Officer                                      Title: Chief
Executive Officer

 

 

ENTERTAINMENT DIGITAL NETWORK, INC.       OSM Acquisition, Inc.

 

By:  /s/ Randy Selman                                                 By:  /s/
Randy Selman                                    

Name: Randy S. Selman                                              Name: Randy
S. Selman

Title: Chief Executive Officer                                      Title: Chief
Executive Officer

 

 

 

 

-15-

--------------------------------------------------------------------------------

 

 

 

AV Acquisition, Inc.                                            Auction Video
Japan, Inc.

 

By:  /s/ Randy Selman                                                 By:  /s/
Randy Selman                                    

Name: Randy S. Selman                                              Name: Randy
S. Selman

Title: Chief Executive Officer                                      Title: Chief
Executive Officer

 

 

Hotelview Corporation                                  MEDIA ON DEMAND, INC.

 

By:  /s/ Randy Selman                                                 By:  /s/
Randy Selman                                    

Name: Randy S. Selman                                              Name: Randy
S. Selman

Title: Chief Executive Officer                                      Title: Chief
Executive Officer

 

 

 

 

 

SECURED PARTY:

 

Thermo Credit, LLC

 

 

 

By: /s/ Seth Block                                           

Name: Seth Block

Title: Executive Vice President

 

-16-

--------------------------------------------------------------------------------

 